--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS LOAN AGREEMENT made as of the 3rd day of March, 2016 (the “Effective
Date”).

BETWEEN:

> > > MEDICUS HOMECARE INC., a company incorporated in the State of Nevada, with
> > > an address at Waiblingerstrasse 34, Stuttgart, Germany 70372.
> > > 
> > > (the “Debtor”)

AND:

> > > LEON NOWEK, with an address at Ul. Wyspianskiego 10/1, 30/035 Krakow,
> > > Poland.
> > > 
> > > (the “Lender”)

WHEREAS the Debtor wishes to borrow from the Lender and the Lender wishes to
loan to the Debtor an aggregate of USD$30,000 with no interest and due on demand
(the “Loan”), which the parties have agreed to make subject to the terms and
conditions set forth herein.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants and agreements herein contained, the receipt of which is hereby
acknowledged by each of the parties hereto, the parties hereto covenant and
agree each with the other (the “Agreement”) as follows:

1.            Representations and Warranties of the Lender

(a)           The Lender represents and warrants to, and covenants and agrees
with the Debtor that:

  (i)

no federal or state agency has passed upon, or make any finding or determination
as to the fairness of this Agreement or transaction, and that there have been no
federal or state agency recommendations or endorsements of this Agreement or
transaction made hereunder; and

        (ii)

the Lender has good and sufficient right and authority to enter into this
Agreement and to carry out the transactions contemplated by this Agreement on
the terms and conditions contained herein.

(b)           The representations, warranties, covenants and agreements of and
by the Lender contained in, or delivered pursuant to, this Agreement shall be
true at and as of the Effective Date and shall remain in full force and effect
throughout the term of this Agreement.

2.            The Loan

(a)           Subject to the terms of this Agreement, the Debtor and the Lender
hereby acknowledge and agree that:

  (i)

the Loan was provided by the Lender as directed by and to the Debtor on March 3,
2016 (the “Advancement Date”) to the Debtor;


--------------------------------------------------------------------------------

- 2 –

  (ii)

the principal amount of the Loan shall be due and payable in full on demand by
the Lender (the “Due Date”);

        (iii)

the Loan shall bear no interest; and

        (iv)

the Debtor shall be entitled to prepay any sum up to the full amount of the Loan
at any time without penalty or bonus.

3.            Default

(a)           If one or more of the following events shall occur, namely:

  (i)

the Debtor fails to repay the Loan on the Due Date;

        (ii)

the Debtor makes an assignment for the benefit of its creditors or files a
petition in bankruptcy or is adjudicated insolvent or bankrupt or petitions or
applies to any tribunal for any receiver, receiver manager, trustee, liquidator
or sequestrator of or for the Debtor or any of the Debtor’s assets or
undertaking, or the Debtor makes a proposal or compromise with its creditors or
if an application or a petition similar to any of the foregoing is made by a
third party creditor and such application or petition remains unstayed or
undismissed for a period of thirty (30) days;

        (iii)

an order of execution against any of the Debtor’s assets remains unsatisfied for
a period of ten (10) business days;

        (iv)

the Debtor fails to observe and comply with any material term, condition or
provision of this Agreement or any other agreement or document delivered
hereunder, and such failure continues unremedied for a period of thirty (30)
days;

        (v)

any representations, warranties, covenants or agreements contained in this
Agreement or any document delivered to the Lender hereunder are found to be
untrue or incorrect as at the date thereof; or

        (vi)

the holder (including the Lender) of any mortgage, charge or encumbrance on any
of the Debtor’s assets and undertaking does anything to enforce or realize on
such mortgage, charge or encumbrance;

then the Loan and all accrued Interest to the date of such default shall, at the
option of the Lender, immediately become due and payable without presentment,
protest or notice of any kind, all of which are waived by the Debtor.

4.            Independent Legal Advice

(a)           The Lender acknowledges that:

  (i)

legal counsel of the Debtor received instructions from the Debtor and does not
represent the Lender;

        (ii)

the Debtor has been requested to obtain its own independent legal advice on this
Agreement prior to signing this Agreement;

        (iii)

the Debtor have been given adequate time to obtain independent legal advice;


--------------------------------------------------------------------------------

- 3 –

  (iv)

by signing this Agreement, the Debtor confirms that he fully understand this
Agreement; and

        (v)

by signing this Agreement without first obtaining independent legal advice, the
Debtor waives his right to obtain independent legal advice.

5.            General

(a)           For the purposes of this Agreement, time is of the essence.

(b)           The parties hereto shall execute and deliver all such further
documents and instruments and do all such acts and things as may either before
or after the execution of this Agreement be reasonably required to carry out the
full intent and meaning of this Agreement.

(c)           This Agreement shall be construed in accordance with the laws of
the State of Nevada.

(d)           This Agreement may be assigned by the Lender subject to any
assignee; this Agreement may not be assigned by the Debtor.

(e)           This Agreement may be signed by the parties in as many
counterparts as may be deemed necessary, each of which so signed shall be deemed
to be an original, and all such counterparts together shall constitute one and
the same instrument.

(f)           All notices, requests, demands or other communications hereunder
shall be in writing and shall be “deemed delivered” to a party on the date it is
hand delivered to such party’s address first above written, or to such other
address as may be given in writing by the parties hereto.

IN WITNESS WHEREOF the parties have hereunto set their hands effective as of the
date first above written.

MEDICUS HOMECARE INC.                       Per: Dr. Orhan Karahodza     Title:
President & Director                 Signed, sealed and delivered by )   LEON
NOWEK in the presence of: )     )     )   Signature of Witness )     )     )
LEON NOWEK   )   Name of Witness )     )  


--------------------------------------------------------------------------------